FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    June 6, 2016
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                                TENTH CIRCUIT



 UNITED STATES OF AMERICA,

              Plaintiff - Appellee,

 v.                                                      No. 15-5104
                                              (D.C. No. 4:06-CR-00099-GKF-1)
 JOSEPH EUGENE DEAN,                                     (N.D. Okla.)

              Defendant - Appellant.


                           ORDER AND JUDGMENT *


Before HARTZ, MURPHY, and PHILLIPS, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Joseph Dean, a state prisoner proceeding pro se, appeals from an order of

the United States District Court for the Northern District of Oklahoma. The



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
district court denied Dean’s request that he be immediately brought before the

court so a hearing could be held on whether to revoke his supervised release.

Exercising jurisdiction pursuant to 28 U.S.C. § 1291, this court affirms. 1

      Dean’s appeal presents arguments factually and legally indistinguishable

from the arguments presented in United States v. Romero, 511 F.3d 1281, 1283-84

(10th Cir. 2008). In that case, we held a state inmate subject to a federal detainer

for the potential revocation of supervised release had “no legal right to receive an

immediate hearing on their supervised release revocation.” Id. at 1284. This was

true even though the inmate in Romero claimed, as does Dean, that the pending

federal detainer prejudiced him because it precluded participation in “treatment

and other prison programming.” Id. Thus, Romero forecloses Dean’s claim he is

entitled to a resolution of his federal supervised release status prior to the

completion of his state sentence. Id. at 1284-85.

      Dean’s motions to proceed on appeal in forma pauperis and to file his

optional reply brief out of time are GRANTED. The district court’s order

      1
        No matter how construed, this court has appellate jurisdiction over Dean’s
appeal. It is possible to construe Dean’s motion as a habeas-based (i.e., 28 U.S.C.
§ 2241) challenge to a federal detainer lodged with state authorities. See Braden
v. 30th Judicial Circuit Court, 410 U.S. 484, 488-89 (1973). So construed, Dean
does not need a certificate of appealability to proceed on appeal. Montez v.
McKinna, 208 F.3d 862, 867 n.6 (10th Cir. 2000) (“[A] state prisoner seeking to
challenge a detainer filed by a federal agency does not need a COA to proceed on
appeal.”). It is also possible to construe Dean’s motion as a request for relief
filed directly in the context of Dean’s federal criminal case. See United States v.
Romero, 511 F.3d 1281, 1283-84 (10th Cir. 2008). So construed, the denial of
relief is appealable under the collateral order doctrine. Id.

                                          -2-
denying Dean’s request for an immediate hearing on his supervised release

revocation is AFFIRMED.

                                        ENTERED FOR THE COURT


                                        Michael R. Murphy
                                        Circuit Judge




                                       -3-